PER CURIAM.
Victor Fabio Freyre appeals from a judgment and sentence for trafficking in cocaine.
Appellant raises four points on appeal. However, we need address only one because it is dispositive of the case. Appellant contends the evidence was insufficient to support his conviction. We have carefully reviewed the record and found the evidence does not establish that appellant had either actual or constructive possession within the standards of Wale v. State, 397 So.2d 738 (Fla. 4th DCA 1981) and Daudt v. State, 368 So.2d 52 (Fla. 2d DCA 1979), cert. denied, 376 So.2d 76 (Fla.1979).
Accordingly, the judgment is reversed and the case is remanded with directions to discharge appellant.
REVERSED and REMANDED with directions.
DOWNEY and DELL, JJ., concur.
ANSTEAD, C.J., dissents without opinion.